Corrigan, J.,
dissenting. As the majority suggest in their opinion, this appeal raises serious questions. They further point to difficult questions. They fail to find simple answers to at least one of the difficulties that seems to be troublesome to them.
R. C. 733.581 provides, in pertinent part:
“In any civil action or proceeding involving the public interest the court shall grant the application of any person to intervene if the court believes that the public interest will be better protected or justice will be furthered.”
It is noted in the majority opinion that this statute has not been previously construed. They add that “It is apparent, however, that the granting or withholding of permission to intervene is within the sound discretion of the trial court.”
So that the key question obviously is: Does a contempt proceeding constitute a civil action or proceeding under R, C. 733.581? The case authorities answer negatively.
While contempt may be an offense against the law and subject to appropriate punishment, certain it is that since the foundation of our government proceedings to punish such offenses have been regarded as sui generis and not criminal prosecutions within the Sixth Amendment to the United States Constitution, or common understanding.
A contempt proceeding is sui generis. Blackmer v. United States (1932), 284 U. S. 421; Blankenburg v. Commonwealth (1930), 272 Mass. 25, 172 N. E. 209.
Contempt proceedings are sui generis, being neither “civil actions” nor “criminal prosecutions” within ordinary meaning of terms. Bowles v. United States (C. A. Md. 1931), 50 F. 2d 848, 850.
Sui generis, translated, means: Of its own kind; peculiar to itself.
Ohio lines up with the United States Supreme Court in holding that a contempt proceeding is a special proceeding. Iron Moulders Union v. 1. & E. Greenwald Co. (1906), 4 N. P. (N. S.), 161, 164.
*211A contempt proceeding is not a civil action bnt a special statutory proceeding. See Niemes v. Niemes (1917), 97 Ohio St. 145.
There is a catholicity of authority on the same point from many jurisdictions.
The majority agree that such proceedings are sui generis. It then follows inescapably that the trial court had no authority under E. C. 733.581 to grant the application to intervene because the contempt proceeding was not a civil action or proceeding and the trial court abused its discretion m granting such motion to intervene.
Accordingly, for this reason alone, the judgment of the Court of Appeals should be reversed.
Celebrezze, J., concurs in the foregoing dissenting opinion.